Case 1:19-cv-00010-JTN-SJB ECF No. 414, PageID.11577 Filed 06/01/20 Page 1 of 1



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC.,

          Plaintiff,

 v.                                                    Case No. 1:19-cv-00010-JTN-ESC

 THE AMERICAN INSURANCE COMPANY, et al.,                   Honorable Janet T. Neff
                                                           Mag. Judge Sally J. Berens
           Defendants.                                     Special Master Paula Manderfield
 ______________________________________________________________________________


                                      CERTIFICATE OF SERVICE

         I do hereby certify that on the 1st day of June, 2020, I served the Defendants’ First

 Joint Set of Phase II Requests for Production of Documents to Wolverine World Wide via

 electronic mail to Plaintiff’s counsel and filed this Certificate of Service with the Clerk of the

 Court using the electronic court filing system, which will send notification of such filing to

 all Counsel of Record.



                                                     s/Drew L. Block
                                                     PLUNKETT COONEY


 Open.06900.81530.24276431-1
